 Case 2:19-cv-06878-SRC Document 16 Filed 05/21/20 Page 1 of 2 PageID: 1401



NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

                                  :
CYNTHIA CAROLYN MCCARROLL,        :                         Civil Action No. 19-6878 (SRC)
                                  :
                       Plaintiff, :
                                  :                                     OPINION
               v.                 :
                                  :
COMMISSIONER OF                   :
SOCIAL SECURITY,                  :
                     Defendant. :
                                  :
                                  :

CHESLER, District Judge

        This matter comes before the Court on the appeal by Plaintiff Cynthia Carolyn McCarroll

(“Plaintiff”) of the final decision of the Commissioner of Social Security (“Commissioner”)

determining that she was not disabled under the Social Security Act (the “Act”). This Court

exercises jurisdiction pursuant to 42 U.S.C. § 405(g) and, having considered the submissions of

the parties without oral argument, pursuant to L. CIV. R. 9.1(b), finds that the Commissioner’s

decision will be vacated and remanded.

        In brief, this appeal arises from Plaintiff’s application for disability benefits, alleging

disability beginning May 31, 2012. A hearing was held before ALJ Karen Shelton (the “ALJ”)

on January 2, 2018, and the ALJ issued an unfavorable decision on March 13, 2018, finding that

Plaintiff had not been disabled during the period in question. After the Appeals Council denied

Plaintiff’s request for review, the ALJ’s decision became the Commissioner’s final decision, and

Plaintiff filed this appeal.
 Case 2:19-cv-06878-SRC Document 16 Filed 05/21/20 Page 2 of 2 PageID: 1402



       On appeal, Plaintiff challenges the Commissioner’s decision on several grounds, but this

Court need only reach the one argument that succeeds: pursuant to Lucia v. S.E.C., 138 S.Ct.

2044 (2018), the ALJ who decided Plaintiff’s case was not properly appointed under the

Appointments Clause. On August 27, 2019, at the Commissioner’s request, this case was stayed

pending the Third Circuit’s decision in the consolidated Bizarre and Cirko appeals. After the

Third Circuit decided Cirko, obo Cirko v. Comm’r of Soc. Sec., 948 F.3d 148 (3d Cir. 2020),

and after the Third Circuit denied a petition for a rehearing en banc, the stay was lifted. This

case is ready for decision.

       In opposition to Plaintiff’s Lucia argument, the Commissioner argued that Plaintiff had

failed to raise his Appointments Clause challenge at any point in the administrative process, and

therefore had forfeited his claim, because asserting the challenge for the first time on appeal does

not constitute a “timely challenge” under Lucia. In Cirko, the Third Circuit directly addressed

this question, and held that claimants for Social Security disability benefits need not exhaust

Appointments Clause challenges before the administrative law judges whose appointments they

are challenging. Id. at 152. Pursuant to Cirko, the Commissioner’s objection fails, and

Plaintiff’s argument succeeds. Pursuant to Lucia, the ALJ who decided Plaintiff’s case was not

properly appointed under the Appointments Clause. Plaintiff’s appeal will be granted, and the

decision of the Commissioner will be vacated; the case will be remanded so that Plaintiff may

obtain “a new hearing before a different constitutionally appointed ALJ.” Cirko, 948 F.3d at

152.

                                                                 s/ Stanley R. Chesler
                                                              STANLEY R. CHESLER, U.S.D.J.
Dated: May 21, 2020


                                                 2
